Citation Nr: 1126111	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-32 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, back injury (referred to hereinafter as "low back disability").

2.  Entitlement to service connection for vision problems, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  This included service in the Republic of Vietnam (RVN) as well as in Japan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the Veteran's relocation, jurisdiction subsequently was transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current low back disability is related to his service.

2.  The weight of the evidence does not show that any of the Veteran's current vision problems are related to his service or to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for vision problems have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310, 4.9 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in August 2005 with respect to his claimed low back disability and his claimed vision problems of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as this letter was sent prior to the holding in Dingess requiring such notification.  

The Veteran again was notified via letter dated in September 2008 with respect to his claimed low back disability of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is granted pursuant to Dingess.

Given these letters, the Board finds that VA's duty to notify has been satisfied.  All notice elements with the exception of those required by Dingess were fully addressed in reference to both the claimed low back disability and the claimed vision problems prior to the initial adjudication by the RO, who in this case also is the AOJ, in November 2005.  These elements additionally were fully addressed in reference to both the claimed low back disability and the claimed vision problems once thereafter.  Notice of the Dingess elements also was provided then with respect to the Veteran's claimed low back disability.  These elements do not change based on the disability claimed, and thus the fact that this notice was not made regarding the claimed vision problems as well is of no consequence.  Subsequent to the content complying notice, the Veteran received proper VA process when the AOJ readjudicated his claim by way of a rating decision dated in December 2008 for the claimed low back disability and by way of a statement of the case (SOC) dated in June 2010 for both the claimed back disability and the claimed vision problems.  Service connection further is denied herein, and hence no disability rating or effective date will be assigned.  For each of these reasons, the Veteran has suffered no prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

In August 2005, a VA eye examination was performed.  A diabetes mellitus examination, which addressed the Veteran's low back, additionally was conducted in August 2005.  Another VA diabetes mellitus examination which addressed the Veteran's eyes was undertaken in November 2008.  The Veteran was afforded a VA spine examination in December 2009.  His claims file was reviewed, he was interviewed regarding his past and present relevant symptomatology, and a physical assessment as well as relevant diagnostic testing was conducted at each examination.  Further, the August 2005 VA eye examination and the December 2009 VA spine examination each included an opinion, for which the basis either was set forth or apparent from the record, as to whether or not the Veteran's claimed pertinent disability was related to his service.  Since the examinations resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that they were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Direct service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

A.  Low Back Disability

The Veteran seeks service connection for a low back disability.  He contends that he injured his back when he was attacked by rioters during service.

Service treatment records reveal the following.  The Veteran denied back pain immediately prior to his entry into service in January 1970.  His spine was clinically evaluated and found to be normal at that time.  In October 1971, the Veteran reported tenderness in the kidney area after being attacked and beaten by a group of individuals.  Impressions of low back strain as well as soft tissue trauma to the low back were made after physical assessment.  Shortly before his discharge from service in January 1974, the Veteran's spine was clinically evaluated and found to be normal.

An unidentified December 1997 treatment record submitted as part of the Veteran's SSA records reflects his complaint that his lower back hurt.

VA treatment records, many of which were submitted as part of the Veteran's SSA records, document the following.  The Veteran's spine was found to be negative for abnormalities during his psychiatric hospitalization from May to June 1998.  This also was true of his hospitalization from July to August 1998, although it was noted that he had pain with palpation of the paraspinous region.  His spine also was found to be negative for abnormalities during his psychiatric hospitalization from December 1998 to January 1999.  The Veteran complained of back pain in May 2000, but his spine was found to be within normal limits.  He similarly complained of his back hurting him in August 2000.  Back pain first was diagnosed in January 2001.  Magnetic resonance imaging (MRI) of the Veteran's lumbar spine was completed in February 2003.  It showed a posterior central disk bulge at L4-5 and an annular tear through which there is a disk protrusion at L5-S1.  Lumbago first was diagnosed in October 2003.  X-rays of the Veteran's lumbosacral spine were taken in January 2004.  They showed mild narrowing of the L5-S1 disk space as well as anterior bridging osteophytes consistent with degenerative changes at T12-L1 and L1-2.

At his August 2005 VA diabetes mellitus examination, the Veteran reported that he was attacked by a group that was rioting during service.  He also reported that he has a bulging disk now and that he suffers from low back pain.  His previous MRI was noted, and X-rays taken contemporaneously thereto were noted to show mild compression of the superior articular surface of L3 with minimal anterior wedging that appears to be old rather than recent as well as mild degenerative changes of the lumbar spine.  A diagnosis of low back pain was rendered upon physical assessment.

The Veteran indicated in a September 2005 statement that he was taken to the hospital after being jumped, beaten, and repeatedly kicked in the low back area by rioters during service.  He further indicated that he now has a herniated disk in his lower back.

Subsequent VA treatment records convey the following.  The Veteran complained of low or lower back pain in May and June 2008.  In addition to repeating the previous diagnoses of back pain and low back pain in these months as well as July 2008, low back pain due to disc problems was assessed.  A past medical history of low back pain was recognized in November 2009.

At his December 2009 VA spine examination, the Veteran reported that he injured his low back when he was assaulted and stomped on during service in 1971.  He also reported that he experienced in-service back pain in 1972 when he was moving some boards and in 1973 when he was lifting some boxes.  Additionally, he reported falling off the back of a truck after service in 1975.  He finally reported having on and off back pain, with approximately two episodes of such pain per year, since his discharge from service.  Diagnoses of degenerative disk disease (DDD), degenerative joint disease (DJD), and bulging disk in the lumbar spine, L4-5 and L5-S1, were made by the examiner after physical assessment.  The examining physician then opined that it was less likely than not that the Veteran's present low back disability was related to his service.  The reasons provided for this opinion included the examining physician's medical and clinical experience, the lack of reasonably sequential complaints of low back symptoms, and the lack of documented current treatment.

The Veteran reiterated in his August 2010 substantive appeal on a VA Form 9 that he was thrown to the ground, jumped on, hit, and kicked during service while a riot was taking place.  He additionally reiterated that he was "checked out" at sick bay as a result.

Given the above, the Board finds that entitlement to service connection for a low back disability is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  The first and second Hickson requirements are satisfied.  However, the third Hickson requirement is not satisfied, and continuity of symptomatology pursuant to Savage has not been established.

There is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested arthritis in his low back to a compensable degree within one year from the date of his separation from service in January 1974.  Indeed, the record is devoid of evidence from this time period.

With respect to the first Hickson requirement, numerous diagnoses and/or assessments are of record.  Current diagnoses/assessments include back pain and low back pain.  Also included is lumbago, defined as pain in the lumbar region.  See Dorland's Illustrated Medical Dictionary 1092 (31st ed. 2007).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the underlying conditions of posterior central disk bulge at L4-5, annular tear through which there is a disk protrusion at L5-S1, mild narrowing of the L5-S1 disk space, anterior bridging osteophytes consistent with degenerative changes at T12-L1 and L1-2, mild compression of the superior articular surface of L3 with minimal anterior wedging that appears to be old rather than recent, as well as mild degenerative changes of the lumbar spine have been shown.  Current diagnoses/assessments indeed include, in addition to those above, low back pain due to disc problems, DDD, DJD, and bulging disk L4-5 and L5-S1.  Accordingly, there is ample evidence that the Veteran has a current low back disability.

With respect to the second Hickson requirement, it is undisputed that the Veteran injured his low back during service.  Service treatment records do not corroborate his assertions that he experienced back pain in 1972 when moving some boards or in 1973 when lifting some boxes.  Absent is any reference in these records to a back problem during these years.  Yet the records do corroborate his assertions that he was assaulted by a group of individuals in 1971.  They reflect that he sought treatment in October 1971 after being so assaulted and reveal that impressions of low back strain and soft tissue trauma to the low back were made.

However, the weight of the evidence does not show an association between the Veteran's current low back disability and his in-service low back injury in satisfaction of the third Hickson requirement.  Nowhere in the VA and SSA treatment records was it even suggested, much less conclusively established, that such a nexus exists.  Mention of the Veteran's confirmed in-service low back injury indeed is not made in these records.  Further, the physician who conducted the December 2009 VA spine examination opined that the Veteran's current low back disability was less likely than not related to his service.  This opinion was based on the physician's medical and clinical experience.  It also was based on the physician's observations that the evidence documented neither back complaints made by the Veteran reasonably sequentially nor recent treatment for his back.  As such, the physician found that the evidence did not reveal a relationship between the Veteran's current low back disability and his service.

Acknowledgement is given to the Veteran's belief that his current low back disability is related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the multiple diagnoses given as well as the fact that, in addition to his confirmed in-service low back injury, the Veteran indicated that he fell off the back of a truck post-service in 1975.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render a nexus opinion regarding the medical etiology of his complex low back disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record is against his claim, as discussed in the preceding paragraph.  

Of further note is that the Veteran's belief that his current low back disability is related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to continuity of symptomatology pursuant to Savage, the weight of the evidence does not show that the low back symptoms, namely pain or tenderness, experienced by the Veteran immediately following his October 1971 in-service low back injury persisted.  Service treatment records for over two years thereafter are silent with respect to complaints regarding his low back.  His spine was clinically evaluated and found to be normal just prior to his discharge from service in January 1974.  The Veteran's first post-service complaint of low back pain is not documented in VA or SSA records until December 1997.  Despite more complaints of pain, no abnormalities were found with respect to his spine on several occasions from 1998 to 2000.  A diagnosis/assessment involving back or low back pain was not made until January 2001, and underlying conditions of this pain were not revealed until February 2003.  As noted above, the physician who conducted the December 2009 VA spine examination found that this evidence did not document that the Veteran had made reasonably sequential back complaints.

Acknowledgement is given to the Veteran's assertion that he has experienced on and off low back pain ever since his discharge from service.  He is competent to report such a symptom because it is within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not support his report is not enough to find that he lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

Emphasis first is placed on the almost 23 year gap between January 1974 when the Veteran separated from service and December 1997 when his complaint of low back pain first is documented.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this extended period is significant evidence against the Veteran's claim.

The timing of the Veteran's assertions that he has experienced on and off low back pain ever since his discharge from service second has not gone unnoticed.  The only assertion in this regard was at his December 2009 VA spine examination, well after he filed his initial claim of entitlement to service connection for a low back disability and after this claim had been denied by the RO.  As such, the Veteran's assertion appears to have been proffered in a last ditch attempt to secure VA service connection compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account).

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct under Hickson and Savage, for a low back disability.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.

B.  Vision Problems

The Veteran also seeks service connection for vision problems.  He seemingly contends that his service-connected diabetes mellitus has contributed to the worsening of his vision problems.

Service treatment records reveal the following.  The Veteran indicated that he had eye trouble in January 1970 prior to his entry into service.  This specifically was noted to be refractive error in his left eye, as his eyesight was measured as 20/20 in the right eye and 20/30 in the left eye at that time.  This was noted not to be a disqualifying defect.  Later in January 1970, the Veteran's unaided eyesight was measured by a medical professional in the optometry section as 20/20 in the right eye and 20/70 in the left eye.  Left exotropia was referenced.  Defective vision in the left eye which was not corrected and was not considered disqualifying was noted in November 1970.  In November 1973, the Veteran complained of a headache.  He indicated that he had surgery on his left eye twice when he was young.  His eyesight was measured as 20/20 in the right eye and 20/100 in the left eye.  Impressions of left exotropia and amblyopia were made.  Shortly before his discharge from service in January 1974, the Veteran's eyesight was measured as 20/15 in the right eye and 20/70 in the left eye.

VA treatment records, many of which were submitted as part of the Veteran's SSA records, document the following.  In May 1998, it was noted that the Veteran was born with amblyopia in the left eye which was never repaired and that he wears reading glasses.  Amblyopia in the left eye was found upon physical assessment, and amblyopia was diagnosed.  Amblyopia in the left eye again was found upon physical assessment in July 1998.  The Veteran complained of occasionally seeing double when his eyes are tired in August 1999.  Mention was made to his high-angle exotropia in the left eye.  His unaided eyesight was measured as 20/25 in the right eye and 20/100 in the left eye.  In June 2001, chronic strabismus with right eye deviation was referenced.

In his March 2005 claim, the Veteran indicated that he had poor vision when he enlisted "which is a lazy (sic) eye (the left eye)."  He also indicated that his vision has gotten worse over the years and the fact that he has diabetes mellitus is not helping.  Finally, he indicated that he now is considered blind in the left eye.

The Veteran underwent a VA diabetes mellitus examination in August 2005.  He reported that he had did not have retinopathy, but that he had been told the damage to his eyes was due to his diabetes.  No evidence of retinopathy was found.

Also in August 2005, the Veteran underwent a VA eye examination.  His claims file was reviewed, and his history of diabetes mellitus for the past 4 to 5 years as well as lifelong amblyopia in the left eye due to significant left eye exotropia was noted.  Also noted were his then current complaints of vision that had become worse over the past year as well as blurring at all distances.  His eyesight without correction at near was measured as "Jaeger 16 in the right eye and 20/800 in the left eye."  With correction, his eyesight at near was measured as "Jaeger 7 in the right eye and 20/800 in the left eye.  At distance without correction, his eyesight was measured as 20/100+1 in the right eye and 20/100-1 in the left eye.  His corrected eyesight at distance was measured as 20/60 in the right eye and 20/100 in the left eye.  After further physical assessment and diagnostic testing, impressions of no diabetic retinopathy affecting either eye, left exotropia, amblyopia in the left eye secondary to left exotropia, moderate refractive error of the right eye consisting of hyperopia with very mild astigmatism, and decreased visual acuity of the right eye of unknown etiology were made.  The examining physician opined that the Veteran's left eye decreased vision was caused by or a result of amblyopia ex anopsia related to left exotropia and that the etiology of his right eye decreased vision could not be resolved without resort to mere speculation.

Subsequent VA treatment records reflect that strabismus first was diagnosed in February 2006.

The Veteran was afforded a VA diabetes mellitus examination in November 2008.  His left and right visual acuity was determined to be normal.  Diabetic retinopathy was not found with respect to either eye.

Given the above, the Board finds that entitlement to service connection for vision problems is not warranted.  Acknowledgement is given to the fact that the Veteran currently suffers from several eye disorders.  He specifically has been diagnosed with left eye exotropia, left eye amblyopia, strabismus, moderate refractive error of the right eye consisting of hyperopia and mild astigmatism, and decreased visual acuity of the right eye.

Refractive error of the eye is considered a congenital or developmental defect.  See 38 C.F.R. §§ 3.303(c), 4.9; see also McNeely v. Principi, 3 Vet. App. 357 (1992); VA Adjudication Procedure Manual (M21-1MR), Part III, Subpart iv, Chapter 4, Section B.10.d (indicating that refractive errors are due to anomalies in the shape and conformation of the eye structures, that such errors generally are of congenital or developmental origin, and that astigmatism and hyperopia are among the disorders that constitute refractive errors).  As such, service connection cannot be granted as a matter of law for the Veteran's moderate refractive error of the right eye consisting of hyperopia and mild astigmatism.  Service connection could be granted for a disability superimposed on this congenital/developmental defect via in-service aggravation, but there is no evidence whatsoever that this occurred here.  Service treatment records indeed do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any right eye problems.  

With respect to the Veteran's diagnosed decreased visual acuity of the right eye, there is no evidence that this disability or symptoms attributable to it first manifested during service.  At no time has he contended this to be the case.  Service treatment records document that his eyesight was measured as 20/20 twice around the time of his entrance into service in January 1970 and as 20/15 shortly before his discharge from service in January 1974.  Decreased visual acuity of the right eye was not diagnosed post-service until the Veteran's August 2005 VA eye examination.  As noted above in discussing his low back disability, a prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that this over 31 year period here is significant evidence against the Veteran's claim.

Further, there is no evidence linking the Veteran's decreased visual acuity of the right eye to his service.  VA treatment records do not even suggest, let alone conclusively establish, the existence of a service relationship.  The only opinion rendered on the issue also did not conclusively establish such a connection.  Specifically, the physician who conducted the August 2005 VA eye examination opined that the etiology of the Veteran's right eye decreased vision could not be resolved without resort to mere speculation.  

Acknowledgement is given to the recent case of Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that case, recognition was given to instances in which a definitive nexus opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court therefore stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it also was made clear that the examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  The Court therefore held that the examiner's conclusion that an etiology opinion cannot be provided without resort to mere speculation must be made after consideration "all procurable and assembled data."  Additionally, the Court held that the basis for the examiner's conclusion that an etiology opinion cannot be provided without resort to mere speculation must be provided or otherwise be apparent from a review of the record.

The Veteran's August 2005 VA eye examination was adequate, as noted above, even though the etiology opinion with respect to the Veteran's decreased visual acuity of the right eye was inconclusive.  To reiterate, the examining ophthalmologist reviewed the claims file, interviewed the Veteran regarding his past and present eye symptomatology, and performed a physical assessment as well as diagnostic testing.  It follows that full consideration was given to all the pertinent evidence.  At no point did the examining ophthalmologist indicate that required information was missing or could not be obtained.  That the basis for the examining ophthalmologist's inconclusive etiology opinion rather was the limitation of current medical knowledge to identify the particular cause of the Veteran's right eye decreased vision among many possibilities thus is apparent from a review of the record.  Accordingly, the Board may rely on the examining ophthalmologist's inconclusive etiology opinion as one reason for denying service connection.

Turning to the Veteran's left eye exotropia, left eye amblyopia, and strabismus, the evidence establishes that these disorders preexisted his service.  The presumption that he was in sound condition applies because none of these disorders was noted just prior to his entry into service in January 1970.  Yet this presumption is rebutted here.  

First, there is clear and unmistakable evidence that each of these disorders existed prior to service.  The Veteran indicated that he had left eye trouble in January 1970 just prior to his entry into service.  His report of having surgery on his left eye twice when he was young is reflected in a November 1973 service treatment record.  It repeatedly has been acknowledged that he had left eye amblyopia before service.  A May 1998 VA treatment record references that he was born with this condition.  He indicated in his March 2005 claim that he had poor vision when he enlisted "which is a lazy (sic) eye (the left eye)."  Amblyopia is also called lazy eye.  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 39; see also Webster's II New Riverside University Dictionary (1988), 99.  A history of lifelong amblyopia in the left eye was mentioned at the August 2005 VA eye examination.  This history was noted to be due to significant left eye exotropia, thereby implying that this condition also has been lifelong.  Left eye exotropia indeed was found in January 1970, the month the Veteran entered service, upon examination by a professional in the optometry section.  Exotropia constitutes a form of strabismus.  See Dorland's Illustrated Medical Dictionary 1803 (31st ed. 2007) ("the various forms of strabismus are spoken of as tropias, with their direction indicated by the appropriate prefix, such as ... exotropia").  The findings made above with respect to the Veteran's left eye exotropia therefore also apply to his strabismus.

Second, the evidence does not establish that the Veteran's left eye exotropia, left eye amblyopia, or strabismus was aggravated by his service.  In other words, there is no indication that there was an in-service increase in the form of worsening visual impairment as a result of these disorders.  Service treatment records document that the Veteran's eyesight in his left eye was measured as 20/30 due to refractive error in January 1970 just prior to his entry into service.  However, it was measured as 20/70 due to exotropia that same month when assessed by a professional in the optometry section.  Comparing these two measurements and attributions, the Board finds that the latter best reflects the state of the Veteran's left eye near his entry into service because it was determined by an optometry specialist whereas there is no indication that the former was determined by a specialist in optometry or other eye-related field.  In November 1973, the Veteran's eyesight in his left eye had decreased to 20/100.  Yet it had returned to 20/70 shortly before his discharge from service in January 1974.  As such, his left eyesight was the same near the time he entered service and when he was discharged.

The Board recognizes the opinion of the ophthalmologist who conducted the August 2005 VA eye examination that the Veteran's left eye decreased vision was caused by or a result of amblyopia ex anopsia related to left exotropia.  However, the above discussion reveals that his left eye amblyopia as well as his left exotropia, and thus his strabismus, were present before service and were not aggravated therein such that there was decreased visual impairment.  The visual impairment caused by these disorders found by the examining ophthalmologist therefore occurred subsequent to and is unconnected with his service.

Finally, the weight of the evidence does not show that any of the Veteran's diagnosed eye disorders is related to his service-connected diabetes mellitus.  None of his VA treatment records even hint at, let alone conclusively reveal, the existence of such a relationship.  The ophthalmologist who conducted the August 2005 VA eye examination also did not indicate such a relationship even after noting that the Veteran had a 4 to 5 year history of diabetes mellitus.

Acknowledgement is given to the Veteran's belief that his service-connected diabetes mellitus has contributed to the worsening of his vision problems.  As noted above with respect to his low back disability, such a belief sometimes suffices to establish a causal relationship.  See Davidson, 581 F.3d at 1313.  Yet this is not the case here.  The question of whether there is a link between his diabetes mellitus and his diagnosed eye disorders once again is medical and complex in nature, especially in light of the multiple diagnoses given and the intricacies of the eye.  There is no indication that, as a layperson, the Veteran possesses the specialized medical knowledge, training, and/or experience required to provide a competent opinion to answer this question.  See Jones, 12 Vet. App. at 460; Cromley, 7 Vet. App. at 376; Espiritu, 2 Vet. App. at 492.  Of further note is that his belief is simply a conclusory declaration without supporting evidence such as was deemed insufficient to establish causation in the Court's single judge Memorandum Decision of Richardson.  Although lacking in precedential weight, reliance is placed upon the persuasiveness and reasoning of this decision.  See Bethea, 2 Vet. App. at 252.  

The Board lastly notes that there is no evidence that the Veteran has been diagnosed with the eye disorder of diabetic retinopathy.  VA treatment records do not reflect any such diagnosis.  No retinopathy was found at the Veteran's August 2005 VA diabetes mellitus examination.  Further, diabetic retinopathy was not found that his August 2005 VA eye examination or at his November 2008 VA diabetes mellitus examination.  

In sum, the preponderance of the evidence is against service connection for vision problems under all applicable theories of entitlement.  The doctrine of reasonable doubt thus is not applicable to the Veteran's claim, and it is denied.


ORDER

Service connection for a low back disability is denied.

Service connection for vision problems is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


